Citation Nr: 0503207	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of non-service connected pension 
benefits in the amount of $10,330 was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from September 1950 to August 
1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision in October 2001 by the Committee on Waivers 
and Compromises of the Detroit, Michigan, Regional Office 
(RO) of the Department of Veterans Affairs (VA).   
Jurisdiction over the veteran's case was later transferred to 
the RO in St. Petersburg, Florida.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A hearing on appeal will be granted if an appellant or an 
appellant's representative acting on his behalf expresses a 
desire to appear in person.  38 C.F.R. § 20.700(a) (2004).  

In this case, at the veteran's request, a hearing before a 
Veterans Law Judge at the RO was scheduled for November 2, 
2004.  A VA Form 119, Report of Contact, reflects that on 
October 29, 2004, the veteran's representative informed the 
RO that the veteran was hospitalized at a VA Medical Center 
and was unable to appear at the scheduled day and time.  On 
the veteran's behalf, his representative requested that the 
hearing be re-scheduled upon the veteran's release from the 
hospital.  The Board finds that good cause has been shown for 
the veteran's failure to appear for a hearing on November 2, 
2004, and that this case should be remanded so that the 
hearing may be re-scheduled.  See 38 C.F.R. § 20.702(c)(2) 
(2004).

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the RO to 
schedule the veteran for a hearing before 
a Veterans Law Judge.  

2.  In the event that the hearing is held 
or if the veteran without good cause 
fails to appear for the hearing, the case 
should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




